UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PRUSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported): June 10, 2015 INTERPHASE CORPORATION (Exact Name of Registrant as Specified in Its Charter) Texas (State or Other Jurisdiction of Incorporation) 1-35267 75-1549797 (Commission File Number) (IRS Employer Identification No.) 4240 International Parkway, Suite 105, Carrollton, Texas (Address of Principal Executive Offices) (Zip Code) (214)654-5000 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(C)) Item1.02 Termination of a Material Definitive Agreement. On June 10, 2015, Interphase Corporation terminated its existing loan agreement with Texas Capital Bank, National Association, dated December 19, 2008, and as amended from time to time. The loan agreement terminated was a $5.0million revolving bank credit facility with a current maturity date of December 19, 2016. The applicable interest rate on all outstanding balances was based on LIBOR plus a margin rate of 1.0% to 1.5% based on certain factors included in the agreement. All outstanding balances and applicable interest has been repaid under terms of the loan agreement. There were no termination penalties incurred with this termination. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Interphase Corporation By: /s/Jennifer J. Kosharek Date: June 10, 2015 Title: Chief Financial Officer, Secretary Vice President of Finance and Treasurer
